

Exhibit 10.11
PETSMART, INC.
AMENDED AND RESTATED EXECUTIVE CHANGE IN CONTROL AND SEVERANCE BENEFIT PLAN
Section 1.
INTRODUCTION.

The PetSmart, Inc. Amended and Restated Executive Change in Control and
Severance Benefit Plan (the “Plan”) hereby amends and restates, effective March
23, 2011 (the “Effective Date”) the PETsMART, Inc. Executive Change in Control
and Severance Benefit Plan that was originally established effective March 25,
2003, and last amended and restated on September 24, 2008 (the “Prior Plan”).
The purpose of the Plan is to provide for the payment of severance benefits
and/or change in control benefits to certain eligible employees of PetSmart,
Inc. (“PetSmart”) and its wholly owned subsidiaries (PetSmart and such
subsidiaries being collectively referred to as the “Company”). As of the
Effective Date, the Plan supersedes and replaces in its entirety the Prior Plan.
This Plan also supersedes any unwritten severance plan, policy or practice of
the Company and any unwritten change of control plan, policy or practice of the
Company. However, except as set forth above, this Plan does not supersede any
written severance benefit or written change in control benefit plan or policy of
the Company or any written agreement between the Company and any employee that
provides for payments or benefits in the event of termination of employment or a
change in control of the Company; subject, however, to the provisions of this
Plan providing for certain offsets or reduction of benefits under this Plan on
account of such other benefits. The terms of the Prior Plan shall continue to
apply to Participation Notices delivered to Participants prior to the Effective
Date. This document also is the Summary Plan Description for the Plan.
SECTION 2.
DEFINITIONS.

For purposes of the Plan, the following terms are defined as follows except as
may otherwise be provided in a Participation Notice:
(a)    “Alternative Benefits” means Covered Benefits that are provided by a
program, plan or arrangement other than this Plan. Accordingly, for example, an
“Alternative Cash Severance Benefit” means a Cash Severance Benefit that is an
Alternative Benefit; an “Alternative Continued Medical Benefit” means a
Continued Medical Benefit that is an Alternative Benefit; and an “Alternative
Continued Life Insurance Benefit” means a Continued Life Insurance Benefit that
is an Alternative Benefit. Notwithstanding the foregoing, a benefit that is
designated an Alternative Benefit in a Participant’s Participation Notice shall
be deemed to be an Alternative Benefit with respect to such Participant, and a
benefit that is designated as not an Alternative Benefit in a Participant’s
Participation Notice shall not be deemed to be an Alternative Benefit with
respect to such Participant. Any benefit provided to a Participant other than by
this Plan which is not addressed in the Participant’s Participation Notice shall
be deemed to be an Alternative Benefit if such benefit is described in the first
sentence of this Section 2(a).
(b)    “Base Salary Amount” means the greater of (i) the Participant’s base
salary as determined on a monthly basis at the time of the Measurement Date
multiplied by twelve (12) or (ii) the greatest amount

3637328.3    1    

--------------------------------------------------------------------------------



of base salary received by the Participant in any consecutive twelve (12) month
period that occurred within the thirty-six (36) month period immediately
preceding the Measurement Date. For clarity purposes, any amount that a
Participant elects to have withheld from the Participant’s base salary, for
example, contributions to the PetSmart, Inc. SaveSmart 401(k) Plan or the
PetSmart, Inc. Amended and Restated Deferred Compensation Plan, shall not reduce
the Participant’s Base Salary Amount.
(c)    “Basic Severance Benefit” means the Participant’s Base Salary Amount
multiplied by the Participant’s Multiplier. Except as may be set forth in the
Participant’s Participation Notice, in the event the Participant has received or
is entitled to an Alternative Cash Severance Benefit, the Basic Severance
Benefit shall be reduced (but not below zero) by the present value, as
determined by the Plan Administrator, of the Alternative Cash Severance Benefit.
(d)    “Board” means the Board of Directors of PetSmart.
(e)    “Cash Severance Benefit” means one or more cash payments by the Company
to, or on behalf of, a Participant on account of the employee’s termination of
employment with the Company or in lieu of severance benefits. Such payments may
be paid in a lump sum or over time. The manner by which the amount of such
benefit is determined shall not affect the characterization of the benefit as a
Cash Severance Benefit; provided, however, that salary, vacation pay and bonuses
that are earned but unpaid as of the date of such termination of employment and
distributions from the PetSmart, Inc. SaveSmart 401(k) Plan and/or the PetSmart,
Inc. Amended and Restated Deferred Compensation Plan shall not constitute Cash
Severance Benefits. For example, payments pursuant to Section 4(a) shall
constitute Cash Severance Benefits.
(f)    “Change in Control” is defined as one or more of the following events:
(i)    there is consummated a sale or other disposition of all or substantially
all of the assets of the Company, as determined on a consolidated basis, (other
than a sale to an entity where at least seventy-five percent (75%) of the
combined voting power of the voting securities of such entity are owned by the
stockholders of PetSmart in substantially the same proportions as their
ownership of PetSmart immediately prior to such sale);
(ii)    any person, entity or group (other than PetSmart, a subsidiary or
affiliate of PetSmart, or a Company employee benefit plan, including any trustee
of such plan acting as trustee) becomes the beneficial owner, directly or
indirectly, of securities of PetSmart representing twenty-five percent (25%) or
more of the combined voting power of PetSmart’s then outstanding securities
other than by virtue of a merger, consolidation or similar transaction;
(iii)    there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) PetSmart and, immediately after the
consummation of such transaction, the stockholders of PetSmart immediately prior
to the consummation of such transaction do not own, directly or indirectly,
outstanding voting securities representing more than seventy five percent (75%)
of the combined outstanding voting power of the surviving entity in such
transaction or more than seventy five percent (75%) of the combined outstanding
voting power of the parent of the surviving entity in such transaction, in each
case in substantially the same proportions as their ownership of PetSmart
immediately prior to such transaction; or

3637328.3    2    

--------------------------------------------------------------------------------



(iv)    when the individuals who, at the beginning of any period of two years or
less, constituted the Board of Directors of PetSmart cease, for any reason, to
constitute at least a majority thereof, unless the election or nomination for
election of each new director was approved by the vote of at least two-thirds of
the directors then still in office who were directors at the beginning of such
period.
(g)    “Code” means the Internal Revenue Code of 1986, as amended.
(h)    “Company” means PetSmart, Inc. and its wholly owned subsidiaries or,
following a Change in Control, the surviving entity resulting from such
transaction.
(i)    “Constructive Termination” means a voluntary termination of employment by
a Participant after one of the following is undertaken without the Participant’s
express written consent:
(i)    the assignment to the Participant of duties or responsibilities that
results in a material diminution in the Participant’s authority, duties, or
responsibilities with the Company as in effect at any time during the twelve
(12) month period preceding such assignment;
(ii)    a material reduction in the duties, authority or responsibilities of the
supervisor to whom the Participant is required to report, including a
requirement that the Participant report to a corporate officer instead of the
Board;
(iii)    a material reduction in the Participant’s Base Salary Amount;
(iv)    a change in the Participant’s business location from the business
location prior to such change that requires a one-way increase in the
Participant’s driving distance of more than 35 miles, except for required travel
for the Company’s business to an extent substantially consistent with
Participant’s prior business travel obligations; or
(v)    a material breach by the Company of any provisions of the Plan, including
without limitation Section 15(b) of the Plan, or any enforceable written
agreement between the Company and the Participant.
Notwithstanding the foregoing, a Participant’s voluntary termination shall not
be deemed a Constructive Termination unless (x) the Participant provides the
Company with written notice (the “Constructive Termination Notice”) that the
Participant believes that an event described in this Section 2(i) has occurred,
(y) the Constructive Termination Notice is given within the first ninety (90)
days of the date the event occurred, and (z) the Company does not rescind or
cure the conduct giving rise to the event described in this Section 2(i) within
thirty (30) days of receipt by the Company of the Constructive Termination
Notice (the “Cure Period”); and Participant voluntarily terminates his
employment within thirty (30) days following the end of the Cure Period.
(j)    “Continuation Period” means the period for which a Participant is
entitled to receive the benefits described in Section 4(b)(ii) and Section
4(b)(iii). The Continuation Period for a Participant shall be that number of
months equal to 12 multiplied by the Participant’s Multiplier. For example, the
Continuation Period for an Executive Vice President or a Senior Vice President
shall be eighteen (18) months. Notwithstanding the foregoing, if the Covered
Termination occurs within the twelve (12) month period

3637328.3    3    

--------------------------------------------------------------------------------



immediately following the commencement of a Participant’s employment with the
Company, the Continuation Period determined pursuant to this paragraph shall be
reduced by fifty percent (50%); provided, however, that if a Change in Control
occurs in the period commencing with such Participant’s commencement of
employment with the Company and ending three (3) months after such Participant’s
Covered Termination, this sentence shall not apply.
(k)    “Continued Medical Benefits” means the Company’s direct provision of
coverage, or payment of insurance premiums to a third-party insurer, in whole or
in part, whether pursuant to the Plan or otherwise, for cost of medical, dental
or vision insurance coverage for the Participant or the Participant’s family
members, where such premium or coverage is paid by the Company after the
Participant’s termination of employment with the Company and such premium or
coverage covers a period extending beyond such termination of employment. For
the purposes of the preceding sentence, a wholly or partially self-insured plan
or arrangement maintained by the Company shall be considered insurance coverage.
For example, the benefits pursuant to Section 4(b)(ii) shall constitute
Continued Medical Benefits.
(l)    “Continued Life Insurance Benefits” means the Company’s direct provision
of coverage, or payment of insurance premiums to a third-party insurer, in whole
or in part, whether pursuant to the Plan or otherwise, for the cost of life
insurance coverage on the Participant’s life, where such premium or coverage is
paid by the Company after the Participant’s termination of employment with the
Company and such premium or coverage covers a period extending beyond such
termination of employment. For example, the benefits pursuant to Section
4(b)(iii) shall constitute Continued Life Insurance Benefits.
(m)    “Covered Benefits” means the following benefits: (i) Cash Severance
Benefits, (ii) Continued Medical Benefits, (iii) Continued Life Insurance
Benefits, (iv) outplacement services, (v) accelerated vesting of Company stock
awards, and (vi) extended exercisability of options granted by the Company for
the purchase of Company stock.
(n)    “Covered Termination” means an Involuntary Termination Without Cause or a
Constructive Termination (as defined in Section 2(i) above). Termination of
employment of a Participant due to death or disability shall not constitute a
Covered Termination unless a voluntary termination of employment by the
Participant immediately prior to the Participant’s death or disability would
have qualified as a Constructive Termination (i.e., such termination occurs
within the first thirty (30) days following the expiration of the “Cure Period”
described in Section 2(i)).
(o)    “Eligible Employee” means (i) the Chief Executive Officer, (ii) the Chief
Operating Officer, (iii) an Executive Vice President or a Senior Vice President,
or (iv) a Vice President of the Company. In addition to the foregoing, “Eligible
Employee” means any other current or former employee of the Company (x) who has
been designated by the Board as eligible for benefits under the Plan and (y)
whose highest seniority level was at least the equivalent of a Vice President;
provided, however, that the Board shall not designate more than ninety-nine (99)
persons as Eligible Employees at any one time.
(p)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(q)    “Involuntary Termination Without Cause” means an involuntary termination
of employment by the Company other than for one of the following reasons:

3637328.3    4    

--------------------------------------------------------------------------------



(i)    a refusal or failure to follow the lawful and reasonable directions of
the Board or individual to whom the Participant reports, which refusal or
failure is not cured within 30 days following delivery of written notice of such
conduct to the Participant;
(ii)    a material failure by the Participant to perform his or her duties in a
manner reasonably satisfactory to the Board that is not cured within 30 days
following delivery of written notice of such failure to the Participant; or
(iii)    participation in, a conviction of or a plea of guilty or nolo
contendere to a felony or any crime involving moral turpitude, fraud or
dishonesty that is likely to have or has had a material adverse effect on the
Company.
(r)    “Measurement Date” means, for the purposes of determining a Participant’s
benefits payable pursuant to Section 4, the date of the Participant’s Covered
Termination and, for the purposes of determining a Participant’s benefits
payable pursuant to Section 5, the effective date of the applicable Change in
Control.
(s)    “Multiplier” means (i) 2.0 in the case of a Participant who served as the
Chief Executive Officer or the Chief Operating Officer of the Company at any
time during the four month period immediately preceding the applicable
Measurement Date, (ii) 1.5 in the case of a Participant not described in clause
(i) who served as an Executive Vice President or a Senior Vice President of the
Company at any time during the four month period immediately preceding the
applicable Measurement Date, and (iii)1.0 in the case of a Participant not
described in clause (i) or (ii) who served as a Vice President of the Company at
any time during the four month period immediately preceding the applicable
Measurement Date. For all Participants not described in the preceding sentence,
“Multiplier” means 1.0 unless another Multiplier is specified by the
Participant’s Participation Notice.
(t)    “Option” means any and all options granted to a Participant by the
Company to acquire common stock of the Company other than any options granted to
a Participant which expressly provide that this Plan shall not apply to such
option. For the purposes of this Plan, the term “Option” shall also include
stock appreciation rights measured by the Company’s common stock provided that
the exercise or strike price of such stock appreciation right is at least equal
to the fair market value of the Company’s common stock on the date the stock
appreciation right was granted.
(u)    “Participant” means an Eligible Employee who has received a Participation
Notice that the employee is eligible to receive benefits pursuant to this Plan.
(v)    “Participation Notice” means the latest notice delivered by the Company
to an Eligible Employee informing the employee that the employee is a
Participant in the Plan. A Participation Notice shall be in such form as may be
determined by the Company. Notwithstanding the foregoing, once a Participation
Notice has been delivered to a Participant, neither the Company nor any
successor may amend a Participation Notice in any way that is adverse to a
Participant, without the written consent of the Participant, unless (x) the
amendment is made more than six (6) months prior to an applicable Measurement
Date and (y) the amendment does not reduce any benefits the Participant would
receive under the Plan to an amount

3637328.3    5    

--------------------------------------------------------------------------------



that is less than the benefits the Participant would receive if the
Participation Notice did not address such benefit.
(w)    “Payment Commencement Date” means, with respect to a Covered Termination,
(i) if such Covered Termination occurs prior to the effective date of the
applicable Change in Control, the later of (A) the effective date of such Change
in Control or (B) the effective date of the release required by Section 6(a) or
(ii) if such Covered Termination occurs on or after the effective date of the
applicable Change in Control, the later of (X) the date of such Covered
Termination or (Y) the effective date of the release required by Section 6(a).
(x)    “Plan Administrator” means the Board or any committee duly authorized by
the Board to administer the Plan. The Plan Administrator may, but is not
required to be, the Compensation Committee of the Board. The Board may at any
time administer the Plan, in whole or in part, notwithstanding that the Board
has previously appointed a committee to act as the Plan Administrator.
(y)    “Stock Award” means any and all stock awards (including Options) granted
to a Participant by the Company which entitle the Participant to receive common
stock of the Company (or cash measured in whole or in part by reference to the
value of the Company’s common stock) other than any stock awards granted to a
Participant which expressly provide that this Plan shall not apply to such stock
awards.
(z)    “Vested” means that the relevant portion of the Stock Award is (i) in the
case of an Option, exercisable in full and (ii) in the case of any Stock Award,
the Stock Award is not subject to the Company’s right (whether conditionally or
unconditionally) to reacquire the Stock Award due to forfeiture or repurchase at
less than the fair market value of the stock or Stock Award.
SECTION 3.
ELIGIBILITY FOR BENEFITS.

(a)    General Rules. Subject to the provisions set forth in this Section and
Section 6, in the event of a Covered Termination, the Company will provide the
severance benefits described in Section 4 of the Plan to the affected
Participant. Subject to the provisions set forth in this Section and Section 6,
in the event of a Change in Control, the Company will provide the change in
control benefits described in Section 5 of the Plan to the affected
Participants.
(b)    Exceptions to Benefit Entitlement. An employee who otherwise is a
Participant will not receive benefits under the Plan in any of the following
circumstances, as determined by the Company in its sole discretion:
(i)    The employee voluntarily terminates his or her employment with the
Company in order to accept employment with another entity that is controlled
(directly or indirectly) by the Company or is otherwise an affiliate of the
Company.
(ii)    The Participant does not confirm in writing that Participant shall be
subject to the Company’s Confidentiality Agreement and Non-Compete Agreement.
(iii)    Except as may be set forth in a Participant’s Participation Notice, the
Participant shall not be entitled to receive the benefit set forth in Section
4(b)(ii) if the Participant has either (i) previously

3637328.3    6    

--------------------------------------------------------------------------------



received an Alternative Continued Medical Benefit or (ii) is eligible for and
has not waived an Alternative Continued Medical Benefit.
(iv)    Except as may be set forth in a Participant’s Participation Notice, the
Participant shall not be entitled to receive the benefit set forth in Section
4(b)(iii) if the Participant has either (i) previously received an Alternative
Continued Life Insurance Benefit or (ii) is eligible for and has not waived an
Alternative Continued Life Insurance Benefit.
(c)    Termination of Benefits. A Participant’s right to receive the payment of
benefits under this Plan shall terminate immediately if, at any time prior to or
during the period for which Participant is receiving benefits hereunder, the
Participant, without the prior written approval of the Company:
(i)    willfully breaches a material provision of the Participant’s proprietary
information or confidentiality agreement with the Company, as referenced in
Section 3(b)(ii);
(ii)    owns, manages, operates, joins, controls or participates in the
ownership, management, operation or control of, is employed by or connected in
any manner with, any person, enterprise or entity which is engaged in any
business competitive with that of the Company; provided, however, that such
restriction will not apply to any passive investment representing an interest of
less than two percent (2%) of an outstanding class of publicly-traded securities
of any corporation or other entity or enterprise;
(iii)    encourages or solicits any of the Company’s then current employees to
leave the Company’s employ for any reason or interferes in any other manner with
employment relationships at the time existing between the Company and its then
current employees;
(iv)    induces any of the Company’s then current clients, customers, suppliers,
vendors, distributors, licensors, licensees or other third party to terminate
their existing business relationship with the Company or interferes in any other
manner with any existing business relationship between the Company and any then
current client, customer, supplier, vendor, distributor, licensor, licensee or
other third party.
SECTION 4.
AMOUNT OF SEVERANCE BENEFIT.

(a)    Cash Severance Benefits. A Participant who incurred a Covered Termination
shall receive the following benefits:
(v)    Covered Termination at Least 12 Months Following Commencement of
Employment with the Company. If the Covered Termination occurs after the twelve
(12) month period immediately following the commencement of the Participant’s
employment with the Company (the “Participant’s Initial Year”), the Participant
shall receive a cash bonus equal to the Participant’s Basic Severance Benefit.
Any amounts paid pursuant to this Section 4(a)(i) shall be subject to all
applicable income tax and employment tax withholding amounts as well as other
applicable withholding amounts, and shall be paid within ten (10) days following
the effective date of the release required by Section 6(a).
(vi)    Covered Termination within 12 Months Following Commencement of
Employment with the Company. If the Covered Termination occurs within the
Participant’s Initial Year, then the Participant shall receive a cash bonus
equal to (a) fifty percent (50%) of the Participant’s Basic

3637328.3    7    

--------------------------------------------------------------------------------



Severance Benefit if no Change in Control occurred after the commencement of the
Participant’s employment with the Company and prior to three months after the
Participant’s Covered Termination or (b) one hundred percent (100%) of the
Participant’s Basic Severance Benefit if a Change in Control occurred after the
commencement of the Participant’s employment with the Company and prior to three
months after the Participant’s Covered Termination. Such cash bonus amounts
shall be paid within ten (10) days following the effective date of the release
required by Section 6(a); provided, however, that in connection with the
foregoing clause (b) of the preceding sentence, in the event a Change in Control
has not occurred prior to the Covered Termination, but the Change in Control
does occur within the three (3) months following the Covered Termination, then
50% of the Participant’s Basic Severance Benefit shall be paid on or before the
tenth (10th) day following the effective date of the release required by Section
6(a), and the remaining 50% shall be paid on or before the tenth (10th) day
following the later of (A) the effective date of the release required by Section
6(a), or (B) the effective date of the Change in Control. Any amounts payable
pursuant to this Section 4(a)(ii) shall be subject to all applicable income tax
and employment tax withholding amounts as well as other applicable withholding
amount.
(b)    Other Severance Benefits. A Participant who incurs a Covered Termination
shall receive the following benefits:
(v)    Outplacement Services. The Participant shall be entitled to outplacement
services to assist in the Participant’s transition. Such outplacement services
shall be provided by the outplacement firm typically used by the Company
provided that the firm is well recognized in the industry, accessible and
diligent in its efforts. In the case of a Participant whose Multiplier is
greater than one (1), the Company shall pay the costs of such outplacement
services for a period of twelve (12) months following the Covered Termination.
In the case of a Participant whose Multiplier is one (1) or less, the Company
shall pay the costs of such outplacement services for a period of six (6) months
following the Covered Termination. Notwithstanding the foregoing, if the Covered
Termination occurs within the twelve (12) month period immediately following the
commencement of a Participant’s employment with the Company, then the period for
outplacement services for a Participant shall be reduced by fifty percent (50%)
from the amount calculated pursuant to this Section; provided, however, that if
a Change in Control occurs in the period commencing with such Participant’s
commencement of employment with the Company and ending three (3) months after
such Participant’s Covered Termination, this sentence shall not apply.
(vi)    Continued Medical Benefits. Provided that the Participant timely elects
continued coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), the Company shall pay the portion of premiums of each
Participant’s group medical, dental and vision coverage, including coverage for
those persons who are eligible for COBRA continuation coverage as a result of
the Participant’s termination of employment, that the Company paid prior to the
Covered Termination for the Continuation Period; provided, however, that no such
premium payments (or any other payments for medical, dental or vision coverage
by the Company) shall be made following the effective date of the Participant’s
coverage by a medical, dental or vision insurance plan of a subsequent employer.
Each Participant shall be required to notify the Company immediately if the
Participant becomes covered by a medical, dental or vision insurance plan of a
subsequent employer. No provision of this Plan will affect the continuation
coverage rules under COBRA, except that the Company’s payment of any applicable
insurance premiums during the Continuation Period will be credited as payment by
the Participant for purposes of the Participant’s payment required under COBRA.
Therefore, the period during which a Participant may elect whether or not to
continue the

3637328.3    8    

--------------------------------------------------------------------------------



Company’s group medical, dental or vision coverage under COBRA, the length of
time during which COBRA continuation coverage will be made available to the
Participant, and all other rights and obligations of the Participant under COBRA
will be applied in the same manner that such rules would apply in the absence of
this Plan. At the conclusion of the Continuation Period, the Participant will be
responsible for the entire payment of premiums required under COBRA for the
remainder, if any, of the COBRA continuation period. For purposes of this
Section 4(b)(ii), applicable premiums paid by the Company during the
Continuation Period shall not include any amounts payable by the Participant
under a Section 125 health care reimbursement plan, which amounts, if any, are
the sole responsibility of the Participant. If the Participant or his spouse or
his dependents cannot remain eligible for continued COBRA coverage for the
entire Continuation Period, the Company shall provide individual medical, dental
and vision coverage for the individual(s) who cease to be eligible for the
remaining Continuation Period in such manner and form as determined by the
Company in its sole discretion.
(vii)    Continued Life Insurance Benefit. If (x) the Participant’s life was
insured through a plan or program sponsored by the Company other than a plan
described in Section 401(a) of the Code or Section 409A of the Code, (y) the
Company was paying immediately prior to the Covered Termination the premiums for
such life insurance (other than through a payroll reduction or a withholding
program), and (z) the Company was not, directly or indirectly, the primary
beneficiary of the insurance policy, the Company will provide the Participant
with equivalent term life insurance coverage for the Continuation Period. At the
Company’s option, such term life insurance coverage can be obtained by
conversion or portability of existing policies or through purchase by the
Company of a policy or policies of insurance, which obtain substantially similar
term life coverage as the policy in effect on the date of the Covered
Termination. During the period (the “Initial Period”) commencing with the
Participant’s Covered Termination and ending ten (10) days prior to the
termination of any conversion privilege election period, the Company shall have
the sole discretion to determine the method for coverage for the Participant. If
the Company has not obtained such coverage within the Initial Period and
notifies the Participant of the same, the Participant will have ten (10) days to
make an affirmative election to convert the existing policy of life insurance.
Thereafter, the Company shall have a continuing right to obtain substantially
similar term life insurance coverage for the Participant. As a condition to any
obligation of the Company pursuant to this Section 4(b)(iii), the Participant
and all persons with an interest in any existing coverage at the time of
termination of employment shall cooperate and assist the Company, as necessary,
in any continuation coverage or any change to other life insurance coverage,
including the timely completion of enrollment and/or application materials and
any medical examination as may be reasonably requested by the Company. The
Company will pay any life insurance premiums and any charges for converting or
changing the life insurance coverage, if applicable.
(viii)    Other Executive Benefit Programs. The Company shall pay each
Participant within ten (10) days of the effective date of the release required
by Section 6(a) the dollar amount of any financial planning and related services
and yearly medical examinations for which the Participant was eligible to have
paid by the Company for the year in which occurs the Covered Termination. In
addition, each Participant shall receive those executive benefits that have been
specifically designated from time to time by the Board as to be paid pursuant to
this Section. Such additional benefits shall be paid at the time and in the
manner as specified by the Board.

3637328.3    9    

--------------------------------------------------------------------------------



SECTION 5.
AMOUNT OF CHANGE IN CONTROL BENEFIT.

(a)    Cash Benefit. Upon a Covered Termination of a Participant that occurs
within the three (3) months prior to or within the thirty-six (36) months after
a Change in Control, such Participant shall receive a cash bonus from the
Company equal to the Change in Control Cash Benefit (as defined below) which
shall be paid on or before the tenth (10th) day following the Payment
Commencement Date.
For the purposes of this Section 5(a), the “Change in Control Cash Benefit” for
a Participant is equal to the Participant’s Multiplier multiplied by the
Participant’s Bonus Amount. For the purposes of the preceding sentence, the
“Participant’s Bonus Amount” shall be equal to the highest level of Bonuses
Received by the Participant attributable to any consecutive twelve (12) month
period that occurred within the thirty-six (36) month period immediately
preceding the Measurement Date. For the purposes of this Section 5(a), (i)
“Bonuses Received” shall mean cash bonuses and the amount of cash that would
have been received by the Participant pursuant to the Short Term Incentive Plan
or the Executive Short Term Incentive Plan but for the fact that restricted
stock or restricted stock units were awarded instead of cash, and (ii) in the
event more than one payment representing Bonuses Received are received or deemed
received by the Participant in a twelve (12) month period, the Plan
Administrator shall determine the twelve (12) month periods to which such
payments are attributable.
Any amounts paid pursuant to this Section 5(a) shall be subject to all income
tax and employment tax withholding amounts as well as other applicable
withholding amounts.
(b)    Accelerated Stock Award Vesting and Extended Exercisability of Options.
Effective upon a Change in Control, a Participant shall receive the following
benefits associated with any Stock Awards which remain outstanding as of the
effective date of the Change in Control:
(i)    With respect to any Options that are unexercised and outstanding, the
post-termination of employment exercise period of the Option shall be extended,
if necessary, such that the post-termination of employment exercise period shall
not terminate prior to the later of (x) the date twelve (12) months after the
effective date of the Change in Control or (y) the post-termination exercise
period provided for in the Option; provided, however, that the Option shall not
be exercisable after the expiration of its maximum term. Notwithstanding the
foregoing, in the event the extended exercise period shall result in a portion
of an Option becoming subject to the provisions of Section 409A of the Code, the
extended exercise period of such portion of such Option shall be automatically
shortened to the minimum extent necessary to prevent such portion of such Option
from becoming subject to Section 409A of the Code. In further limitations of the
provisions of this Section 5(b)(i), the following provisions shall apply:
(1)    If the Option was granted pursuant to the 2006 Equity Incentive Plan (the
“06 EIP”) and pursuant to the Change in Control substantially all of the options
outstanding pursuant to the 06 EIP will be terminated at the effective date of
such Change in Control pursuant to Section 13(b) of the 06 EIP, the provisions
of this Section 5(b)(i) shall not apply to such Option.
(2)    If the Option was granted pursuant to the 2003 Equity Incentive Plan (the
“03 EIP”) and pursuant to the Change in Control substantially all of the options
outstanding pursuant to the 03 EIP will be terminated at the effective date of
such Change in Control pursuant to Section 13(b) of the 03 EIP, the provisions
of this Section 5(b)(i) shall not apply to such Option.

3637328.3    10    

--------------------------------------------------------------------------------



(3)    If the Option was granted pursuant to the 1997 Equity Incentive Plan (the
“97 EIP”) and pursuant to the Change in Control substantially all of the options
outstanding pursuant to the 97 EIP will be terminated at the effective date of
such Change in Control pursuant to Section 12(b) of the 97 EIP, the provisions
of this Section 5(b)(i) shall not apply to such Option.
(ii)    If the Participant is still employed on the effective date of the Change
in Control, to the extent the Participant holds any Stock Award that is not
fully Vested, fifty percent (50%) of each vesting installment shall immediately
become Vested. If the Participant remains continuously employed by the Company
from the effective date of the Change in Control until the first to occur of (x)
the date of the Participant’s Covered Termination, (y) the date that is
thirty-six (36) months after the effective date of the Change in Control, or (z)
the date the vesting installment would have Vested in accordance with its terms,
the balance of each vesting installment shall become Vested on the first to
occur of such dates.
(iii)    If the Participant is not employed on the effective date of the Change
in Control but the Participant’s employment terminated pursuant to a Covered
Termination within the three (3) month period ending on the effective date of
the Change in Control, the Stock Awards held by the Participant that were not
Vested on the date of the Participant’s Covered Termination shall become Vested
as of the effective date of the Change in Control. If this Section applies to
Options, then such Options shall have a post-termination exercise period as
provided for under Section 5(b)(i). Notwithstanding the provisions of the Stock
Awards or the equity compensation plans under which such Stock Awards were
granted, in order to effectuate the terms of this Section (except as otherwise
provided for in the last sentence of Section 5(b)(i)), such Stock Awards shall
not expire, terminate or be forfeited until three months after a Covered
Termination.
(iv)    If a Stock Award is outstanding on the effective date of a Change in
Control, the provisions of this Section 5(b) shall not apply to such Stock Award
upon a subsequent Change in Control that occurs within three (3) years of the
effective date of the Change in Control.
(v)    In the event the provisions of this Section 5(b) would adversely affect a
Stock Award outstanding on the date the Eligible Employee becomes a Participant,
this Section 5(b) shall not apply to such Stock Award without the consent of the
Participant.
SECTION 6.
LIMITATIONS ON BENEFITS.

(a)    Release. In order to be eligible to receive benefits under Sections 4 and
5 of the Plan, a Participant (or, in the case of Participant’s death or
disability that qualifies as a Covered Termination, the Participant’s legal
representative) must execute and return to the Company, a general waiver and
release in substantially the form attached hereto as Exhibit A, Exhibit B or
Exhibit C, as appropriate, within the applicable time period set forth therein,
but in no event later than forty-five (45) days following the Covered
Termination, and such release must become effective in accordance with its
terms. The Company, in its sole discretion, may modify the form of the required
release to comply with applicable federal and state law and shall determine the
form of the required release.
(b)    Certain Reductions and Offsets. Notwithstanding any other provision of
the Plan to the contrary, a Covered Benefit payable to a Participant under this
Plan shall be reduced (but not below zero) by any Alternative Benefit to such
Covered Benefit payable by the Company to such individual under any

3637328.3    11    

--------------------------------------------------------------------------------



other policy, plan, program or arrangement, including, without limitation, a
contract between the Participant and any entity, covering such individual.
Furthermore, to the extent that any federal, state or local laws, including,
without limitation, so-called “plant closing” laws or statutory severance
requirements, require the Company to give advance notice or make a payment of
any kind to a Participant because of that Participant’s involuntary termination
due to a layoff, reduction in force, plant or facility closing, sale of
business, change in control, or any other similar event or reason, the benefits
payable under this Plan shall either be reduced or eliminated. The benefits
provided under this Plan are intended to satisfy any and all statutory
obligations that may arise out of a Participant’s involuntary termination of
employment for the foregoing reasons, and the Plan Administrator shall so
construe and implement the terms of the Plan.
(c)    Mitigation. Except as otherwise specifically provided herein, a
Participant shall not be required to mitigate damages or the amount of any
payment provided under this Plan by seeking other employment or otherwise, nor
shall the amount of any payment provided for under this Plan be reduced by any
compensation earned by a Participant as a result of employment by another
employer or any retirement benefits received by such Participant after the date
of the Participant’s termination of employment with the Company.
(d)    Non-Duplication of Benefits. Except as otherwise specifically provided
for herein, no Participant is eligible to receive benefits under this Plan more
than one time. This Plan is designed to provide certain severance pay and change
of control benefits to Participants pursuant to the terms and conditions set
forth in this Plan and any associated Participation Notice. The payments
pursuant to this Plan are in addition to, and not in lieu of, any unpaid salary,
bonuses or benefits to which a Participant may be entitled for the period ending
with the Participant’s Covered Termination and/or a Change in Control.
(e)    Indebtedness of Participants. If a terminating employee is indebted to
the Company or an affiliate of the Company at his or her termination date, the
Company reserves the right to offset any Covered Benefits under the Plan by the
amount of such indebtedness.
(f)    Application of Section 409A. Notwithstanding anything to the contrary set
forth herein, any payments and benefits provided under this Agreement (the
“Severance Benefits”) that constitute “deferred compensation” within the meaning
of Section 409A of the Code and the regulations and other guidance thereunder
and any state law of similar effect (collectively “Section 409A”) shall not
commence in connection with a Participant’s termination of employment unless and
until the Participant has also incurred a “separation from service” (as such
term is defined in Treasury Regulation Section 1.409A-1(h) (“Separation From
Service”), unless the Company reasonably determines that such amounts may be
provided to the Participant without causing the Participant to incur the
additional 20% tax under Section 409A. For the avoidance of doubt, it is
intended that payments of the Severance Benefits set forth in this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulation Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Company (or, if applicable,
the successor entity thereto) determines that the Severance Benefits constitute
“deferred compensation” under Section 409A and the Participant is, on the
termination of his service, a “specified employee” of the Company or any
successor entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) of
the Code, then, solely to the extent necessary to avoid the

3637328.3    12    

--------------------------------------------------------------------------------



incurrence of the adverse personal tax consequences under Section 409A, the
timing of the Severance Benefit payments shall be delayed until the earlier to
occur of: (i) the date that is six months and one day after the Participant’s
Separation From Service) or (ii) the date of the Participant’s death that occurs
after the Participant’s Separation From Service.
SECTION 7.
RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

(a)    Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.
(b)    Amendment or Termination. The Company reserves the right to amend or
terminate this Plan or the benefits provided hereunder at any time; provided,
however, that, once a Participation Notice has been delivered to a Participant,
no such amendment or termination of this Plan following a Change in Control or a
Covered Termination shall be effective as to any such Participant unless (i)
such Participant would not be adversely affected by such amendment or
termination or (ii) such Participant consents in writing to such amendment or
termination. Subject to the restrictions set forth in Section 2(v),Any action
amending or terminating the Plan shall be in writing and executed by a duly
authorized officer of the Company. Unless otherwise required by law, no approval
of the shareholders of the Company shall be required for any amendment or
termination including any amendment that increases the benefits provided under
any Stock Award.
SECTION 8.
TERMINATION OF CERTAIN EMPLOYEE BENEFITS.

Except as provided herein, all employee benefits other than health insurance and
life insurance (such as disability and 401(k) plan coverage) terminate as of a
Participant’s employment termination date (except to the extent that a
conversion privilege may be available thereunder).
SECTION 9.
NO IMPLIED EMPLOYMENT CONTRACT.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.
SECTION 10.
LEGAL CONSTRUCTION.

This Plan shall be governed by and construed under the laws of the State of
Arizona (without regard to principles of conflict of laws), except to the extent
preempted by ERISA.
SECTION 11.
CLAIMS, INQUIRIES AND APPEALS.

(a)    Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator

3637328.3    13    

--------------------------------------------------------------------------------



(as set forth in Section 13(d) in writing. The Plan Administrator’s contact
information is set forth in Section 13(d).
(b)    Denial of Claims. In the event that any application for benefits is
denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:
(1)the specific reason or reasons for the denial;
(1)    references to the specific Plan provisions upon which the denial is
based;
(2)    a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and
(3)    an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right,
if any, to bring a civil action under section 502(a) of ERISA following a denial
on review of the claim, as described in Section 11(d) below.
This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.
This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.
(c)    Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to:
PetSmart, Inc.
Attn: Senior Vice President of Human Resources
19601 N. 27th Avenue
Phoenix, AZ 85027
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The

3637328.3    14    

--------------------------------------------------------------------------------



applicant (or his or her representative) shall be provided, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim. The review shall take into
account all comments, documents, records and other information submitted by the
applicant (or his or her representative) relating to the claim, without regard
to whether such information was submitted or considered in the initial benefit
determination.
(d)    Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:
(1)    the specific reason or reasons for the denial;
(2)    references to the specific Plan provisions upon which the denial is
based;
(3)    a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim; and
(4)    a statement of the applicant’s right, if any, to bring a civil action
under section 502(a) of ERISA.
(e)    Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.
(f)    Exhaustion of Remedies. No legal action for benefits under the Plan may
be brought until the claimant (i) has submitted a written application for
benefits in accordance with the procedures described by Section 11(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 11(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to a Participant’s claim
or appeal within the relevant time limits specified in this Section 11, the
Participant may bring legal action for benefits under the Plan. To the extent
the benefit would be covered by ERISA, such legal action may be brought pursuant
to Section 502(a) of ERISA.

3637328.3    15    

--------------------------------------------------------------------------------



SECTION 12.
BASIS OF PAYMENTS TO AND FROM PLAN.

All benefits under the Plan shall be paid by the Company. The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company. A Participant’s right to receive payments under the Plan is no
greater than that of the Company’s unsecured general creditors. Therefore, if
the Company were to become insolvent, Participant’s might not receive benefits
under the Plan.
SECTION 13.
OTHER PLAN INFORMATION.

(a)    Employer and Plan Identification Numbers. The Employer Identification
Number assigned to the Company (which is the “Plan Sponsor” as that term is used
in ERISA) by the Internal Revenue Service is 94-3024325. The Plan Number
assigned to the Plan by the Plan Sponsor pursuant to the instructions of the
Internal Revenue Service is 503.
(b)    Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal
year for the purpose of maintaining the Plan’s records is December 31.
(c)    Agent for the Service of Legal Process. The agent for the service of
legal process with respect to the Plan is PetSmart, Inc., Attn: Senior Vice
President of People, 19601 N. 27th Avenue, Phoenix, AZ 85027.
(d)    Plan Sponsor and Administrator. The “Plan Sponsor” is the Company, and
the “Plan Administrator” of the Plan is the Board of Directors of PetSmart or a
duly appointed committee as set forth in Section 2(u). The mailing address of
the Plan Sponsor and the Plan Administrator is: PetSmart, Inc., Attn: Senior
Vice President of People, 19601 N. 27th Avenue, Phoenix, AZ 85027. The Plan
Sponsor’s and Plan Administrator’s telephone number is (623) 580-6100. The Plan
Administrator is the named fiduciary charged with the responsibility for
administering the Plan.
SECTION 14.
STATEMENT OF ERISA RIGHTS.

Participants in this Plan (which is a welfare benefit plan sponsored by
PetSmart, Inc.) are entitled to certain rights and protections under ERISA. If
you are an Eligible Employee, you are considered a participant in the Plan for
the purposes of this Section 14 and, under ERISA, you are entitled with respect
to benefits covered by ERISA to:


Receive Information About Your Plan And Benefits
(a)Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if any, filed by the Plan
(note: the Plan, as of the date of its adoption, is not subject to the
requirement of filing such an annual report) with the U.S. Department of Labor
and available at the Public Disclosure Room of the Employee Benefits Security
Administration;
(b)Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if any, (note:

3637328.3    16    

--------------------------------------------------------------------------------



the Plan, as of the date of its adoption, is not subject to the requirement of
filing such an annual report) and an updated (as necessary) Summary Plan
Description. The Administrator may make a reasonable charge for the copies; and
Receive a summary of the Plan’s annual financial report, if any, (note: the
Plan, as of the date of its adoption, is not subject to the requirement of
providing a summary annual report). The Plan Administrator is required by law to
furnish each participant with a copy of this summary annual report, if any.
Prudent Actions By Plan Fiduciaries
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, your union or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.
Enforce Your Rights
If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if any, (note: the Plan, as of the date of its adoption, is not
subject to the requirement of filing such an annual report) and do not receive
them within 30 days, you may file suit in a Federal court. In such a case, the
court may require the Plan Administrator to provide the materials and pay you up
to $110 a day until you receive the materials, unless the materials were not
sent because of reasons beyond the control of the Administrator.
If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court. In addition, if you
disagree with the Plan’s decision or lack thereof concerning the qualified
status of a domestic relations order or a medical child support order, you may
file suit in Federal court.
If it should happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.
Assistance With Your Questions
If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee

3637328.3    17    

--------------------------------------------------------------------------------



Benefits Security Administration, U.S. Department of Labor, listed in the local
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration or
accessing its website at http://www.dol.gov/ebsa/.
SECTION 15.
GENERAL PROVISIONS.

(a)    Notices. Any notice, demand or request required or permitted to be given
by either the Company or a Participant pursuant to the terms of this Plan shall
be in writing and shall be deemed given when delivered personally or deposited
in the U.S. mail, First Class with postage prepaid, and addressed to the
parties, in the case of the Company, at the address set forth in Section 11(a)
and, in the case of a Participant, at the address as set forth in the Company’s
employment file maintained for the Participant as previously furnished by the
Participant or such other address as a Party may request by notifying the other
in writing.
(b)    Transfer and Assignment. The rights and obligations of Participant under
this Plan may not be transferred or assigned without the prior written consent
of the Company. This Plan shall be binding upon any surviving entity resulting
from a Change in Control and upon any other person who is a successor by merger,
acquisition, consolidation or otherwise to the business formerly carried on by
the Company without regard to whether or not such person or entity actively
assumes the obligations hereunder. As a condition to effecting any merger,
acquisition, consolidation or similar corporate transaction, the Company shall
require any successor to the Company to assume the Company’s obligations under
this Agreement.
(c)    Waiver. Any Party’s failure to enforce any provision or provisions of
this Plan shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent any Party from thereafter enforcing each and every other
provision of this Plan. The rights granted the Parties herein are cumulative and
shall not constitute a waiver of any Party’s right to assert all other legal
remedies available to it under the circumstances.
(d)    Severability. Should any provision of this Plan be declared or determined
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.
(e)    Section Headings. Section headings in this Plan are included for
convenience of reference only and shall not be considered part of this Plan for
any other purpose.
SECTION 16.
EXECUTION.

To record the adoption of the Plan as set forth herein, PetSmart, Inc. has
caused its duly authorized officer to execute the same as of the Effective Date.
PETSMART, INC.
By: /s/ Robert F. Moran    
Robert F. Moran
Title: Chairman and Chief Executive Officer    



3637328.3    18    

--------------------------------------------------------------------------------




EXHIBIT A
RELEASE
(Individual Termination, age 40 and older)
I understand and agree completely to the terms set forth in the PetSmart, Inc.
Amended and Restated Executive Change in Control and Severance Benefit Plan (the
“Plan”). I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.


I hereby confirm my obligations under the Company’s Confidentiality Agreement
and Non-Compete Agreement.
Except as otherwise set forth in this Release, I hereby generally and completely
release PetSmart, Inc. and its current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to my signing this Agreement. This general release includes, but is not
limited to: (1) all claims arising out of or in any way related to my employment
with the Company, or the termination of that employment; (2) all claims related
to my compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, and the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”); provided,
however, that nothing in this paragraph shall be construed in any way to release
the Company from its obligation to indemnify me pursuant to agreement or
applicable law.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release; (c) I have
twenty-one (21) days to consider this Release (although I may choose to
voluntarily sign it sooner); (d) I have seven (7) days following the date I sign
this Release to revoke the ADEA Waiver; and (e) the ADEA Waiver will not be
effective until the date upon which the revocation period has expired

3637328.3    1    

--------------------------------------------------------------------------------




unexercised, which will be the eighth day after I sign this Release (“Effective
Date”). Nevertheless, my general release of claims, except for the ADEA Waiver,
is effective immediately, and not revocable.
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.
EMPLOYEE
Name:    
Date:    





3637328.3    2    

--------------------------------------------------------------------------------




EXHIBIT B
RELEASE
(Individual and Group Termination, under age 40)
I understand and agree completely to the terms set forth in the PetSmart, Inc.
Amended and Restated Executive Change in Control and Severance Benefit Plan (the
“Plan”). I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.
I hereby confirm my obligations under the Company’s Confidentiality Agreement
and Non-Compete Agreement.
Except as otherwise set forth in this Release, I hereby generally and completely
release PetSmart, Inc. and its current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to my signing this Agreement. This general release includes, but is not
limited to: (1) all claims arising out of or in any way related to my employment
with the Company, or the termination of that employment; (2) all claims related
to my compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), and the
federal Americans with Disabilities Act of 1990; provided, however, that nothing
in this paragraph shall be construed in any way to release the Company from its
obligation to indemnify me pursuant to agreement or applicable law.
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

3637328.3    1.    

--------------------------------------------------------------------------------




I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.
EMPLOYEE
Name:    
Date:    





3637328.3    2    

--------------------------------------------------------------------------------




EXHIBIT C
RELEASE
(Group Termination, age 40 and older)
I understand and agree completely to the terms set forth in the PetSmart, Inc.
Amended and Restated Executive Change in Control and Severance Benefit Plan (the
“Plan”). I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.
I hereby confirm my obligations under the Company’s Confidentiality Agreement
and Non-Compete Agreement.
Except as otherwise set forth in this Release, I hereby generally and completely
release PetSmart, Inc. and its current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to my signing this Agreement. This general release includes, but is not
limited to: (1) all claims arising out of or in any way related to my employment
with the Company, or the termination of that employment; (2) all claims related
to my compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, and the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”); provided,
however, that nothing in this paragraph shall be construed in any way to release
the Company from its obligation to indemnify me pursuant to agreement or
applicable law.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release; (c) I have
forty-five (45) days to consider this Release (although I may choose to
voluntarily sign it sooner); (d) I have seven (7) days following the date I sign
this Release to revoke the ADEA Waiver; and (e) the ADEA Waiver will not be
effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”). Nevertheless, my general release of claims, except for the ADEA Waiver,
is effective immediately, and not revocable. 

3637328.3    1    

--------------------------------------------------------------------------------




I have received with this Release all of the information required by the ADEA,
including without limitation a detailed list of the job titles and ages of all
employees who were terminated in this group termination and the ages of all
employees of the Company in the same job classification or organizational unit
who were not terminated, along with information on the eligibility factors used
to select employees for the group termination and any time limits applicable to
this group termination program.
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me.
EMPLOYEE
Name:    
Date:    
 
 

3637328.3    2    